Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 11/05/2021. Claims 1-2, 4, 10, 12-16, 22, 24-27 and 30 have been amended. Claims 1-30 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 04/07/2021 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for distributed metadata-based cluster computing. The detailed implementation indicates: (1) A method comprising: receiving, by a database connector, using one or more processors of a machine, a query against a database, the query received from a computing cluster comprising a plurality of nodes; (2) Generating serialized files from result files generated by the database, the serialized files generated by converting data objects of the result files to data streams; (3) Storing the serialized files in a results data store that is external to the plurality of nodes; (4) Transmitting, by the database connector, a plurality of metadata items to the computing cluster, the plurality of metadata items comprising access data that enables access by the plurality of nodes to the serialized files in the results data store; (5) Distributing, by one of the plurality of nodes, the plurality of metadata items to other nodes of the plurality of nodes to access different portions of the serialized files stored in the results data store that is 

Pertinent Art
4.	Jung, US 20180113912, discloses storing query result in distributed server, wherein the process comprises: (1) executing, by a master server, a query for querying data in a database, (2) receiving, by the master server, provision of metadata concerning the data and a first partial data constituting the data in a serialized state from the database based on a result of the executing, (3) distributing by the master server, the metadata and the first partial data provided in the serialized state to a first slave server; and (4) deserializing, the first slave server, the first partial data distributed in the serialized state from the master sever using the metadata.

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



~TBD~


Hung Le
12/02/2021

/HUNG D LE/Primary Examiner, Art Unit 2161